DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, the claims recite no dependency. Since they are clearly not independent claims (e.g. they lack antecedent basis for numerous limitations) they are indefinite because it is unclear what structure is contemplated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coucher (US 3,938,525), Hirschfeld (US 5,242,442) and Buelna (US 5,605,539).
 Regarding claims 1 and 2, Coucher discloses a cold plasma device that includes a rigid tube (16, fig. 3) with an electrode within the tube, the electrode comprising a conductive connector with proximal and distal end surfaces (26). The conductive connector has a channel for allowing the passage of a fluid (i.e. 26 is a tube). The distal end surface of the conductive connector is outside of the channel (fig. 3). Coucher further discloses the electrode comprises a (hollow) conductive wire which connects to the distal end surface and extends substantially along the length of the rigid tubing (24, fig. 3). The distal end (i.e. the distal half) of the rigid tube has an insulating tip (23, col. 4 lines 18-23) through which the conductive wire extends (fig. 3). Coucher does not disclose a hand piece with the attendant structure. However, hand pieces/grips/handles are extremely common in the art and Applicant has not disclose that providing a device with a hand piece produces an unexpected result. Hirschfeld discloses an ablation device and teaches the use of a hand piece (fig. 14) with an inner cavity (all the inner spaces are connected) having wiring (30), flexible tubing (44) and control circuitry (32, where “PCBs” are common in the art). The control circuitry allows the operator to beneficially control the procedure with the hand controlling the movement of the device (as opposed 
Regarding claim 6, the language of “connected together to form a bundle” is extremely broad. All the elements in the handpiece of Coucher-Hirschfeld-Buelna can be considered connected together to form a bundle, the bundle being an operational 
Regarding claim 7, neither Coucher, Hirschfeld nor Buelna as discussed above disclose a funnel connector. However, a “funnel” is a common shape and Applicant has not disclosed that using a funnel produces an unexpected result. Buelna discloses the conductive connector tube has a funnel shape (32, fig. 2). Further, making separable is an obvious modification (MPEP 2144.04(V)(C)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Coucher-Hirschfeld-Buelna with any number of connectors in the fluid pathway having any commonly known shape, including a funnel shape as taught by Buelna, that would produce the predictable result of allowing a fluid to move through the device in a desired manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coucher, Hirschfeld and Buelna, further in view of Tabermejo (US 2005/0240177).
Regarding claim 3 neither Coucher, Hirschfeld nor Buelna disclose the use of nickel plated brass alloy. Tabermejo discloses an ablation devices and suggest conductive components may be made out of several different materials including nickel plated brass ([0016]). Therefore, before the filing date of the application it would have been obvious to one of ordinary skill in the art to use any commonly known conductive material for any part of the device of Coucher-Hirschfeld-Buelna, including nickel plated brass as taught by Tabermejo, that would produce the predictable result of a device that has desired mechanical and/or electrical properties. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coucher, Hirschfeld and Buelna, further in view of Garrison (US 2006/0052774)
Regarding claim 4, neither Coucher, Hirschfeld nor Buelna disclose the hand piece further includes a grip of a second, overmolded, material. However, overmolding with different materials is common in the art. Garrison teaches the use of an elastomeric material overmolded onto a hand piece to allow a better grip ([0042], note difference between 46 and 48 in figs. 4 and 10). Therefore, Therefore, before the filing date of the application it would have been obvious to one of ordinary skill in the art to provide the device of Coucher-Hirschfeld-Buelna with an elastomeric overmolded material as taught by Garrison to allow a user to better hold the device.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coucher, Hirschfeld and Buelna, further in view of Ineson (US 2003/0088247).
Regarding claim 5, neither Coucher, Hirschfeld nor Buelna disclose the hand piece has a plurality of support elements for the PCB. Ineson discloses an ablation device with a PCB (62, fig. 3) supported by a plurality of support elements (70). Therefore, before the filing date of the application, it would have been obvious to provide the device of Coucher-Hirschfeld-Buelna with PCB support structures as taught by Ineson to produce the predictable result of supporting the PCB. 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that Coucher does not have all the claimed features. This cannot be persuasive because the rejection is made in view of Coucher, Hirschfeld In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, in the interest of compact prosecution, some additional notes are provided. First, the rejection does state rather generically that hand pieces are known in the art but Applicant has not contested that assertion. Hirschfeld was cited as showing a hand piece (thus providing some evidence, if it is necessary, that hand pieces are known) with specific structure that performs specific functions, including allowing a functional element at a distal end to be detachable, and it is well established that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Second, the “sequence of elements” recited by an apparatus claim is irrelevant. That is, these are not method claims where the order in which steps are performed can be a material difference from the prior art. There is no structural difference between an apparatus with a tube attached to a handle and an apparatus with a handle attached to a tube. The rejection explains how the prior art has all the claimed elements, including the hand piece and conductive connector tube, and how the elements work together to form a functional cold plasma device. Applicant has not argued that the combination of references lacks any of the claimed features nor that combination is improper. Finally, regarding “guidance or suggestion… of the presently claimed structure” (remarks page 5) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner maintains that a person of ordinary skill in the art would be able to add a hand piece and a conductive connector tube to the device of Coucher.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794